Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
Response to Arguments
Applicant’s amendments and remarks dated February 22, 2022 with respect to the rejections of claims 1, 2-4 and 7 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamano.
It is noted that Applicant’s remarks are persuasive that Denks does not teach teaching heating the end surface and area in the vicinity of the end surface in the stretch crack region for the recited time period.  Remarks, PP. 4-5.  However, the claim recites a step of applying press processing including stretch flange forming and the rest of the claimed steps are conditional upon previously estimating a region in which a stretch flange crack is likely to occur.  Thus, as the steps of setting the stretch flange region and heating and cooling that region are conditional on the previous estimation (“when a region in which a stretch flange crack has previously been estimated to be likely to occur… is set as a stretch flange crack region”), the setting step and the heating and cooling steps do not hold patentable weight when the condition, i.e., previously estimating a region in which a stretch flange crack is likely to occur, does not exist.  Yamano teaches applying a press processing including stretch flange forming (Paras. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0144560 A1 to Yamano.
Regarding claims 1 and 3, Yamano teaches a method for manufacturing a press formed product (Fig. 33) comprising: 
applying press processing including stretch flange forming to a single metal sheet B obtained by shearing one sheet material to manufacture a press formed product (Fig. 33; Paras. [0208]-[0210]; a press processing including stretch flange forming is applied to the blank B, which is a steel sheet). 
The remaining steps of claims 1 and 3 are directed to setting a stretch flange crack region and heating and cooling steps performed “when a region in which a stretch flange crack has previously been estimated to be likely to occur,” and, therefore, these steps are interpreted as being conditional upon this previous estimation.   It is noted that when the condition is not present, the setting a stretch flange crack region step and heating and cooling steps are interpreted as not having patentable weight.  This 
Regarding claim 4, Yamano teaches the method for manufacturing a press formed product according to claim 1 (Fig. 3), wherein the metal sheet is a steel sheet having tensile strength of 440 MPa or more (Para. [0210]; the tensile strength of the sheet is 590 MPa).
Regarding claim 7, Yamano teaches the method for manufacturing a press formed product according to claim 3 (Fig. 3), wherein the metal sheet is a steel sheet having tensile strength of 440 MPa or more (Para. [0210]; the tensile strength of the sheet is 590 MPa).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725